 



Exhibit 10.2
EARNOUT RECONCILIATION AGREEMENT
     EARNOUT RECONCILIATION AGREEMENT, made and entered into as of the 17th day
of July, 2006, by and between eFunds Corporation, a Delaware corporation (the
“Purchaser”), and JackMac, Inc. (f/k/a Benton Consulting Partners), a California
corporation (the “Seller”).
     WHEREAS, the Purchaser and the Seller are parties to that certain Asset
Purchase Agreement, dated as of January 30, 2004 (the “Purchase Agreement”);
     WHEREAS, capitalized terms used without definition herein shall have the
meanings assigned to such terms in the Purchase Agreement;
     WHEREAS, Exhibit A to the Purchase Agreement describes certain contingent
cash payments that could become payable if the acquired Business achieved
certain Performance Metrics following the Closing Date; and
     WHEREAS, the parties are desirous of documenting the full and final
settlement of the contingent cash payments owing in respect of the Performance
Metrics.
     NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:
     1. Previously-Achieved Performance Metrics. The parties agree that PM Nos.
1 and 2 have been achieved and that the Purchaser has already remitted an
aggregate of $46,500 to the Seller in respect of the same.
     2. Performance Metric No. 3. The parties agree that substantial progress
was made towards the achievement of this objective and that payment of one-half
of the scheduled $108,500 contingent payment is appropriate under the
circumstances presented.
     3. Performance Metric No. 4. The parties agree that this objective was
achieved and that payment of the entire $93,000 contingent payment is warranted.
     4. Performance Metric No. 5. The parties agree that changing corporate
priorities deflected the efforts to accomplish this objective and that payment
of one-half of the scheduled $62,000 contingent payment is appropriate under the
circumstances presented.
     5. Full and Final Settlement. In accordance with the foregoing, the parties
hereby agree that the Purchaser shall, within five business days of the date of
this agreement, remit the sum of $178,250 to the Seller, such amount to
constitute the full and

 



--------------------------------------------------------------------------------



 



final settlement of all amounts owing under the Purchase Agreement in respect of
the Purchaser’s acquisition of the Business.
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the date first above-written.

                  eFUNDS CORPORATION    
 
           
 
  By:   /s/ Paul F. Walsh    
 
  Its:  
 
   
 
                JACKMAC, INC.    
 
           
 
  By:   /s/ Jack Benton    
 
  Its:  
 
   

 